   Case
    Case2:20-cv-02679-GGG-KWR
          2:08-cv-04780-JCZ-DEK Document
                                Document 17-2 Filed
                                         21 Filed   12/16/20Page
                                                  02/09/09   Page11
                                                                  ofof
                                                                    22



                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

ASHER RUBINSTEIN                                CIVIL ACTION

VERSUS                                          NO: 08-4780

THE ADMINISTRATORS OF THE                       SECTION: "A" (3)
TULANE EDUCATIONAL FUND


                          ORDER AND REASONS

     Defendant Tulane has filed a Rule 12(b)(6) motion to dismiss

(Rec. Doc. 5) certain claims made by Plaintiff, Asher Rubinstein.

Rubinstein is a former faculty member in Tulane’s Department of

Mechanical Engineering.    He alleges that he was unlawfully

terminated in the aftermath of Hurricane Katrina and that Tulane

unlawfully failed to hire him for a vacant faculty position in

the Department of Materials Science in 2008.

     Tulane moves for partial dismissal on two grounds.         First,

Tulane asserts that the 2008 hiring claim has not been properly

exhausted before the EEOC.     On January 27, 2009, Rubinstein filed

into the record the Notice of Right to Sue (Rec. Doc. 14) with

respect to the 2008 claim.     The motion to dismiss is therefore

MOOT with respect to this argument.

     Second, Tulane moves to dismiss Rubinstein’s state law

discrimination claims for the same reasons given in Civil Action

07-3352, Karcioglu v. The Administrators of the Tulane

Educational Fund, wherein the Court held that Tulane’s status as



                                                              Exhibit 1
   Case
    Case2:20-cv-02679-GGG-KWR
          2:08-cv-04780-JCZ-DEK Document
                                Document 17-2 Filed
                                         21 Filed   12/16/20Page
                                                  02/09/09   Page22
                                                                  ofof
                                                                    22



a private, non-profit educational institution takes it outside

the reach of Louisiana’s discrimination law.       (Rec. Doc. 29). In

opposition, Rubinstein refers the Court to the opposition that

Dr. Karcioglu filed in his case.       For the reasons given in Civil

Action 07-3352, the motion to dismiss is GRANTED as to the state

law discrimination claims.

     Accordingly;

     IT IS ORDERED that the Rule 12(b)(6) Motion to Dismiss (Rec.

Doc. 5) is GRANTED IN PART AND DENIED IN PART.        The motion is

GRANTED insofar as Plaintiff’s Louisiana Employment

Discrimination Law claims are DISMISSED.       The motion is DENIED

insofar as Tulane seeks dismissal of the 2008 hiring claim.

     February 9, 2009



                                        ______________________________
                                                JAY C. ZAINEY
                                        UNITED STATES DISTRICT JUDGE




                                   2
